     Case 2:21-cv-02115-PKH Document 5          Filed 07/21/21 Page 1 of 1 PageID #: 21




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 FORT SMITH DIVISION

RICK SHARRAH                                                                     PETITIONER

v.                                   No. 2:21-CV-02115

RON BROWN, Sheriff of
Crawford County, Arkansas                                                      RESPONDENT

                                           ORDER

         The Court has received a report and recommendation (Doc. 3) from Chief United States

Magistrate Judge Mark E. Ford. Plaintiff has filed objections (Doc. 4). The Court has reviewed

the report and recommendation de novo. The Magistrate recommends that Plaintiff’s habeas

petition be dismissed without prejudice pursuant to the Younger abstention doctrine. Plaintiff’s

objections largely reiterate his case and address its merits, but offer neither law nor fact to

overcome the requirement of Younger abstention.

         IT IS THEREFORE ORDERED that the report and recommendation (Doc. 3) is

ADOPTED IN FULL and this case is DISMISSED WITHOUT PREJUDICE. Judgment will be

entered separately.

         IT IS SO ORDERED this 21st day of July, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
